EXHIBIT 5.6 DEGOLYER AND MACNAUGHTON 5 SUITE 800 EAST DALLAS, TEXAS 75244 June 27, 2014 LETTER OF CONSENT To: United States Securities and Exchange Commission Re: Encana Corporation (''Encana") Registration Statement on Form F-10 We hereby consent to the use of and references to our name and our reports and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana Corporation's petroleum and natural gas reserves and contingent resources, as of December 31, 2013, in the Registration Statement on Form F-10 (File No. 333-196927). Very truly yours, /s/ DeGOLYER and MacNAUGHTON DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
